Citation Nr: 1312496	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 30 percent for PTSD.  The Veteran filed a notice of disagreement and the current appeal ensued.  By rating decision of November 2011, the rating for PTSD was increased from 30 percent to 50 percent, effective August 2007.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the claim is still in appellate status.  

During the Veteran's June 2012 Travel Board hearing, the Veteran raised the issue of TDIU, claiming he was unable to work due to his PTSD.  The Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it is reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence, that his service-connected PTSD is more severe than the current evaluation reflects.  

A review of the record reveals that the Veteran is being treated with medication and psychotherapy for his PTSD disability.  In a March 2009 medical statement from the Veteran's psychiatric nurse practitioner and staff psychiatrist, it is indicated, in pertinent part, that the Veteran was seen weekly in a PTSD group and monthly for medication management.  Although a review of Virtual VA shows that he was seen in January 2012 for a medication check, there are no outpatient treatment records in the claims folder or in Virtual VA which show VA outpatient treatment records for his PTSD group since November 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should attempt to obtain and associate with the claims file all outstanding VA records.  

Additionally, the Veteran indicated during his June 2012 Travel Board hearing that he did not believe his PTSD had increased in severity, but that his PTSD symptoms had been severe since service.  However, he later indicated during the hearing that his anxiety had increased in severity, and that he had tried to drop the level of his medication and found that he was unable to, as he had anxiety attacks every day.  Further, during a January 2012 medication review, it was noted that he was taking an increase in medication for his anxiety, and that his psychiatrist had thereafter increased his dosage because of the need for increased medication to control those symptoms.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994).  Since the evidence of record shows a worsening of the Veteran's PTSD symptoms necessitating increased medication since his last VA examination in 2011, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Finally, the Veteran testified during his June 2012 Board hearing that he was unable to work due to his PTSD disability.  Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim, pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2012).  As an initial matter, the Board acknowledges that the Veteran is currently service connected for PTSD and malaria.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable due to service-connected disability, a VA opinion in connection with the examination should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination with opinion is also required to determine, to the extent possible, whether his service-connected disabilities preclude substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to treatment for the Veteran's service-connected PTSD disability for the period from 2006 to the present, if any, and associate those records with the claims folder.  Any negative development should be documented in the claims file. 

2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected PTSD disability.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented mental health history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of testing, if any, prior to completing the report.  

The VA examiner should provide an opinion to determine whether, in the examiner's opinion, the service-connected disabilities alone, or in the aggregate, are of such severity to result in an inability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

3.  Then, adjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

